In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00162-CR
         ______________________________


        GUNNAR ERIC AUSTIN, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 202nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 07F0245-202




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Gunnar Eric Austin1 has appealed from his conviction by a jury for the offense of

endangering a child. See TEX . PENAL CODE ANN . § 22.041 (Vernon 2003). The jury found the

enhancement paragraphs "true" and assessed Austin's punishment at five years' imprisonment, to run

concurrently with his conviction for evading arrest.2

       Because the issues raised in this appeal are identical to the issues raised in the companion

appeal, for the reasons stated in our opinion dated this day in Austin v. State, cause number 06-07-

00161-CR, we affirm the judgment of the trial court.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        November 4, 2008
Date Decided:          November 18, 2008

Do Not Publish




       1
         Austin's first name as listed on the judgment is "Gunner." However, he testified at trial that
the correct spelling of his first name is "Gunnar."
       2
       Austin has appealed this conviction in a companion appeal before this Court in cause
number 06-07-00161-CR.


                                                  2